Citation Nr: 1431453	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation for the Veteran's spouse based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to August 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The disabilities of the Veteran's spouse do not include anatomical loss of any feet or hands or blindness in both eyes.

2.  The Veteran's spouse is not shown to have been rendered bedridden or helpless as the result of her disabilities, to include including coronary artery disease, hypertension, knee pain, and diverticulitis; nor is she shown to be precluded from caring for her daily personal needs such as dressing, toileting and feeding herself or otherwise protecting herself from the hazards and dangers incident due to her daily environment without the regular assistance of another person. 

3.  The Veteran spouse is not bedridden, permanently housebound, or in a nursing home, by reason of her disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation for the Veteran's spouse based on the need for regular aid and attendance or being housebound have not been met.  38 U.S.C.A. §§ 1114, 1115, 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for special monthly compensation for his wife March 2011, which was prior to the initial RO rating decision denying the benefit sought in May 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available private treatment records, and multiple aid and attendance examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has submitted copies of aid and attendance examination reports, which were conducted by a private physician and address the criteria for aid and attendance and housebound status.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran contends that aid and attendance benefits are warranted for his spouse.  Any Veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. §§ 1114, 1115.  Special monthly compensation is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  38 C.F.R. § 3.351(a)(2).  A combined 80 percent schedular disability rating due to his service-connected disabilities has been assigned.  Additionally, a total rating for compensation purposes based upon individual unemployability is also in effect.  

Special monthly compensation is warranted when the Veteran's spouse is in need of aid and attendance.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. The spouse will be considered in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).  The criteria used to determine whether there is a factual need for aid and attendance are the same as set forth above with regard to the Veteran.  See 38 C.F.R. § 3.352(a).

In determining whether there is a factual need for regular aid and attendance, the following will be considered: whether the spouse is unable to dress or undress herself, or to keep herself ordinarily clean and presentable; whether the spouse requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; whether the spouse is unable to feed herself through loss of coordination of upper extremities or through extreme weakness; whether the spouse is unable to attend to the wants of nature; or, whether the spouse's incapacity requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function that the spouse is unable to perform should be considered in connection with her disability as a whole.  It is only necessary that the evidence establish that the spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  If the criteria for special monthly compensation based on the need for regular aid and attendance are not met, special monthly compensation can be awarded if a spouse is permanently housebound by reason of disability.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).  A spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinical areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  Id. 

Private medical records related to the Veteran's wife have been obtained.  Records dated in March and April 2008 reveal that she was diagnosed with coronary artery disease and had a coronary artery bypass graft and an aortic valve replacement in April 2008.  These medical reports do not show that she requires assistance with her activities of daily living.

An Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was conducted by the Veteran's wife's private physician.  The examiner noted the wife's spouse s history of a coronary artery bypass graft and pacemaker implantation.  At that time, she was unable to prepare her own meals but was otherwise able to independently perform her activities of daily living.  The examination report specifically indicated that the wife was able to feed herself and that she was not legally blind, in need of assistance in bathing, in need of nursing home care, in not need of mediation management.  She was able to leave her home under any circumstances, and walk approximately one block.  

A private medical treatment report from the same physician dated in April 2011, shows that the Veteran's wife was under care for right knee pain, diverticulitis abdominal pain, and hypertension  The report does not show that she required assistance with her activities of daily living.

Other private treatment reports from dated April through November 2011, show the Veteran's wife was under care for coronary arteriosclerosis, postoperative aortic valve state, and hypertension.  Physical examinations remained within normal limits.  Her cognitive functions remained intact and the medical reports do not show that she required assistance with her activities of daily living.  

A memorandum dated in July 2013, indicates that a non-health care professional third party provided services to the Veteran's wife for14 days a month, for 7 hours a day.  The services indicated were "transferring; mobility; baths."  

In August 2013, the Veteran's private physician conducted another aid and attendance examination.  The physician noted the history of a coronary artery bypass graft, aortic valve replacement, and pacemaker implantation.  The physician stated that the Veteran's wife spouse was unable to prepare her own meals and required assistance with getting out of the shower, but was otherwise able to independently perform her activities of daily living.  The examiner noted that the Veteran's wife was not legally blind, and was able to leave her home whenever she chose.  

The Board finds that the evidence of record does not support that the Veteran's spouse is housebound or requires the regular aid and attendance of another person.  The evidence of record indicates that she needs someone to cook for her and she needs help getting out of the shower.  However she does not have an inability to feed herself, dress or undress herself without assistance, or an inability to attend to the wants of nature without assistance.  The aid and attendance examination reports submitted by the private physician indicate that she is able to leave her home whenever she chooses.  The preponderance of the evidence is against the claim for special monthly compensation for the Veteran's spouse based on the need for regular aid and attendance or being housebound; the benefit-of-the-doubt rule does not apply and special monthly compensation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Special monthly compensation for the Veteran's spouse based on the need for regular aid and attendance or being housebound is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


